16 F.3d 401NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
Richard T. ENO, Plaintiff, Appellant,v.UNITED STATES DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT,Defendant, Appellee.
No. 93-1834.
United States Court of Appeals,First Circuit.
February 3, 1994

Appeal from the United States District Court for the District of Massachusetts
Richard T. Eno on brief pro se.
A. John Pappalardo, United States Attorney, and Suzanne E. Durrell, Assistant United States Attorney, on brief for appellee.
D.Mass.
AFFIRMED.
Before Breyer, Chief Judge, Torruella and Selya, Circuit Judges.
Per Curiam.


1
We have reviewed the briefs and the record on appeal.  The district court order of May 6, 1993, which denied appellant's motion to reinstate his lawsuit and to consider appellant's motion for summary judgment filed in October 1990, was neither erroneous nor an abuse of discretion.


2
Affirmed.